Title: To James Madison from David Jameson, 18–19 November 1780
From: Jameson, David
To: Madison, James



Dr Sir
Richmond Novem 18. 1780

By Post this week I recd your favour of the 7th. and can offer nothing in excuse for my not enlarging on the subject of the Invasion but that I could only have said something similar to what you had from the Govr. or in Dixons paper
We have had nothing worth notice from below for several days past, indeed we are not likely to know what the Enemy is about as our Army cannot approach them they being so well guarded by passes & the Water Courses of wch. they are in possn. A Flag has lately been sent to them to ask permission for some ladies to remove themselves, whose Husbands had thot. it prudent to fly. they would not grant this permission. some too have been to ask for Slaves that had gone to them, but they would not restore them. By this means & by deserters we are informed the Vessel they sent out (supposed to be for fresh orders) is returned. what is to follow we are at a loss to guess. It is reported they have lately marched some Men towards the lower parts of N. Cara. but I do not believe it. another report is that they have recd. a reinforcement. this too I disbelieve. one day it is said they are apparently preparing to go off, the next a contrary report prevails however it seems on all hands to be agreed they have been very industrious in fortifying Portsmouth We have a considerable force now collected at and below Smithfield, and some attemps will be made to annoy the Enemy but the great advantage they have over us by being possessed of the whole Navigation will I fear render our attempts of little avail We have heard nothing from the Southward since the Governors last dispatches to the Prest. of Congress of the 10th. The Gov. will inclose Bills for 66,666 2/3 dollars for the Delegates. Gen Green & the Baron Stuben with their Suite arrd here the 16th. I am much pleased with the Eusta. intelligence. I hope the Dutch begin to be in earnest. The Assembly have put it in the power of the Executive to seize Beef & Salt And Col Morris is placed by the board at the head of that important business. I hope he will yet be able to lay in a good Stock of Provs. but the Season was too far advanced by the late meeting of the Assembly to do all that might have been done in that way. The Delegates are considering of the mode to raise our quota of troops for the War
I am with esteem dr Sir Yr obt hbe Sevt
David Jameson

PS 9 o Clock
Just as I had finished my letter an express arrd. from Gen. Muhlenberg—the 15th. the British troops embarked—the 16t. at 11 o Clk forenoon Portsmouth was evacuated, the works not finish and the part that was done not destroyed—many Negroes that had gone to them left in the town—the Vessels taken by them still in the harbour—the Fleet still lying in Eliza[.] River. where they mean to go next, time must discover. the people in the Town say they talked of coming up James River, a very short time will determine this part
19th as an express was to be sent I thot. it best to wait till this day for it rather than send by the posts. I was in hopes of giving you some further Accot. of the Enemy but it is now past 12. o Clk & no news The Express is to wait no longer—adieu
